IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 114,542

                              In the Matter of BENJAMIN N. CASAD,
                                           Respondent.

                          ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed June 10, 2016. Sixty-day suspension, stayed upon
conditions.


        Deborah L. Hughes, Deputy Disciplinary Administrator, argued the cause, and Stanton A. Hazlett,
Disciplinary Administrator, was with her on the formal complaint for the petitioner.


        John J. Ambrosio, of Ambrosio & Ambrosio, Chtd., of Topeka, argued the cause, and Benjamin
N. Casad, respondent, argued the cause pro se.


        Per Curiam: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, Benjamin N. Casad, of Prairie Village,
an attorney admitted to the practice of law in Kansas in 1992.


        On June 23, 2015, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent filed an answer on July 8, 2015. A hearing was held on
the complaint before a panel of the Kansas Board for Discipline of Attorneys on
September 1, 2015, where the respondent was personally present and was represented by
counsel. The hearing panel determined that respondent violated KRPC 1.1 (2015 Kan. Ct.
R. Annot. 442) (competence); 1.3 (2015 Kan. Ct. R. Annot. 461) (diligence); 1.4(a) (2015



                                                    1
Kan. Ct. R. Annot. 482) (communication); and 8.4(d) (2015 Kan. Ct. R. Annot. 672)
(engaging in conduct prejudicial to the administration of justice).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                         "Findings of Fact


               ....
               "8.      In January 2013, the Leavenworth County District Court appointed the
       respondent to represent R.B., an elderly man, in a criminal appeal following R.B.'s
       conviction for forgery, a severity level 8 felony; conspiracy to commit forgery, a severity
       level 10 felony; and theft, a class A misdemeanor. The court sentenced R.B. to a 10-
       month prison sentence for the forgery conviction, a 6-month prison sentence for the
       conspiracy conviction, to run concurrently to the forgery sentence, and a 12-month jail
       sentence for the theft charge. The court granted R.B.'s request for probation and placed
       R.B. on probation for a period of 12 months.


               "9.      On May 21, 2013, the respondent timely filed a brief on behalf of R.B.
       However, the respondent failed to comply with Supreme Court Rule 6.02(a)(4) by
       adequately citing to the record on appeal.


               "10.     In the brief, the respondent argued that R.B.'s statutory right to a speedy
       trial had been violated. On August 30, 2013, the state timely filed its brief. In its brief, the
       state conceded that R.B.'s statutory speedy trial rights were violated regarding the forgery
       and theft convictions. Thus, the state agreed that those two convictions should be
       reversed.


               "11.     On September 4, 2013, the Court of Appeals notified the respondent that
       he failed to comply with Supreme Court Rule 6.02(a)(4) by adequately citing to the
       record on appeal. The court ordered the respondent to submit a corrected brief on or
       before September 16, 2013. The respondent failed to submit a corrected brief. On
                                                      2
October 10, 2013, the court issued an order dismissing R.B.'s appeal 'for failure to
resubmit an amended brief pursuant to Supreme Court Rule 6.02.' On November 13,
2013, the clerk of the appellate courts issued the mandate dismissing R.B.'s appeal.


        "12.      The respondent did not have contact with R.B. at any time during the
appeal. The respondent did not provide R.B. with a copy of the brief he filed on R.B.'s
behalf. The respondent did not provide R.B. with a copy of the court's order directing him
to resubmit an amended brief. The respondent did not provide R.B. with a copy of the
order dismissing R.B.'s appeal. The respondent never notified R.B. that his appeal had
been dismissed.


        "13.      In December 2013, Greg Robinson, R.B.'s trial counsel, learned that
R.B.'s appeal had been dismissed. After several unsuccessful attempts to contact the
respondent by phone and electronic mail message, Mr. Robinson spoke to the respondent.
The respondent told Mr. Robinson that he was considering filing a motion to recall the
mandate. At the conclusion of the conversation, Mr. Robinson believed that the
respondent was going to file something to remedy the dismissal.


        "14.      Mr. Robinson contacted the court and learned that the respondent had not
taken any action to remedy the dismissal.


        "15.      On March 5, 2014, Mr. Robinson filed a motion in district court
requesting that the district court order the respondent to file a motion to recall the
mandate or appoint new appellate counsel. On March 10, 2014, the respondent filed a
motion to recall the mandate in the Court of Appeals.


        "16.      On June 16, 2014, the respondent self-reported his conduct to the
disciplinary administrator's office.


        "17.      On September 26, 2014, the respondent attempted to file an amended
brief. The clerk of the appellate courts refused to accept and file the brief.




                                              3
        "18.     On October 23, 2014, the Court of Appeals summarily denied the
respondent's motion to recall the mandate.


        "19.     On November 17, 2014, the respondent attempted to file a motion for an
extension of time to file a motion for reconsideration of the denial of the motion to recall
the mandate. The time period for filing a motion for rehearing or modification had
already expired. The respondent explained that he had several other matters that required
attention and did not have sufficient time to complete the motion for reconsideration or
file for extension of time before the deadline passed. The clerk of the appellate courts
refused to accept the motion for filing.


        "20.     If R.B.'s appeal had not been dismissed, R.B.'s convictions of forgery
and theft would have likely been reversed and his sentences on those convictions vacated
as the state conceded the speedy trial violations regarding those convictions.


        "21.     At some point, R.B. was found in violation of his probation for failure to
pay restitution. R.B. remains on probation as he is on a fixed income and has been unable
to satisfy the restitution obligation.


        "22.     Had R.B.'s convictions for forgery and theft been reversed as a result of a
successful appeal, his criminal history classification would have been lowered. Thus,
should R.B. later be convicted of or pleaded guilty to another offense, he may now be
subject to a harsher sentence than he would have been had the appeal been successful.


                                     "Conclusions of Law


        "23.     Based upon the respondent's stipulation and the above findings of fact,
the hearing panel concludes as a matter of law that the respondent violated KRPC 1.1,
KRPC 1.3, KRPC 1.4, and KRPC 8.4(d), as detailed below.




                                             4
                                        "KRPC 1.1


        "24.    Lawyers must provide competent representation to their clients. KRPC
1.1. 'Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation.' The respondent failed to
exercise the requisite preparation by failing to prepare and file a brief which comported
with the Supreme Court Rules. Accordingly, the hearing panel concludes that the
respondent violated KRPC 1.1 by filing a brief which failed to adequately cite to the
record on appeal in violation of Supreme Court Rule 6.02.


                                        "KRPC 1.3


        "25.    Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent failed to diligently and
promptly represent R.B., by failing to timely submit a corrected brief to the Court of
Appeals, citing to the record on appeal. Because the respondent failed to act with
reasonable diligence and promptness in representing his client, the hearing panel
concludes that the respondent violated KRPC 1.3.


                                        "KRPC 1.4


        "26.    KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' The respondent did not have contact with R.B. at any time during the
appeal. The respondent did not provide R.B. with a copy of the brief he filed on R.B.'s
behalf. The respondent did not provide R.B. with a copy of the court's order directing him
to resubmit an amended brief. The respondent did not provide R.B. with a copy of the
order dismissing R.B.'s appeal. The respondent never notified R.B. that his appeal had
been dismissed. Accordingly, the hearing panel concludes that the respondent violated
KRPC 1.4(a).




                                             5
                                        "KRPC 8.4(d)


           "27.   'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he failed to file a brief
that comported with the Supreme Court Rules. As a result of the respondent's
misconduct, R.B. lost his opportunity for a direct appeal of his convictions. The injury is
particularly grave in this case as the state has conceded that two of the three counts
should have been dismissed due to speedy trial violations. Further, the respondent failed
to comply with an order of the Court of Appeals. As such, the hearing panel concludes
that the respondent violated KRPC 8.4(d).


                                 "American Bar Association
                         Standards for Imposing Lawyer Sanctions


           "28.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "29.   Duty Violated. The respondent violated his duty to his client to provide
competent and diligent representation and adequate communication. Further, the
respondent violated his duty to the profession to comply with court orders which resulted
in prejudice to the administration of justice.


           "30.   Mental State. The respondent knowingly did not respond to the Court of
Appeals' order and did not communicate with his client regarding the case. The
respondent negligently violated his duties to comply with Supreme Court rules regarding
citation to the record on appeal.




                                                 6
        "31.     Injury. As a result of the respondent's misconduct, the respondent caused
actual serious injury to his client.


                            "Aggravating and Mitigating Factors


        "32.     Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


        "33.     Multiple Offenses. The respondent committed multiple rule violations.
The respondent violated KRPC 1.1, KRPC 1.3, KRPC 1.4, and KRPC 8.4(d).
Accordingly, the hearing panel concludes that the respondent committed multiple
offenses.


        "34.     Vulnerability of Victim. R.B. is an elderly, indigent criminal defendant.
R.B. was vulnerable to the respondent's misconduct.


        "35.     Substantial Experience in the Practice of Law. The Kansas Supreme
Court admitted the respondent to practice law in the State of Kansas in 1992. The
respondent began practicing law in 1996. At the time of the misconduct, the respondent
has been practicing law for approximately 17 years.


        "36.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        "37.     Absence of a Prior Disciplinary Record. The respondent has not
previously been disciplined.


        "38.     Absence of a Dishonest or Selfish Motive. The respondent's misconduct
does not appear to have been motivated by dishonesty or selfishness.

                                              7
        "39.     Personal or Emotional Problems if Such Misfortunes Have Contributed
to Violation of the Kansas Rules of Professional Conduct. The respondent suffers from
depression, anxiety, and alcoholism. The respondent has not consumed alcohol for 9
years. Based upon the testimony presented, it is clear that the respondent's depression and
anxiety contributed to his misconduct.


        "40.     The Present and Past Attitude of the Attorney as Shown by His or Her
Cooperation During the Hearing and His or Her Full and Free Acknowledgment of the
Transgressions. The respondent self-reported the misconduct. Thereafter, the respondent
fully cooperated with the disciplinary process. Additionally, the respondent admitted the
facts and the rule violations.


        "41.     Previous Good Character and Reputation in the Community Including
Any Letters from Clients, Friends and Lawyers in Support of the Character and General
Reputation of the Attorney. The respondent is an active and productive member of the bar
of Leavenworth, Kansas. The respondent also enjoys the respect of his peers and
generally possesses a good character and reputation as evidenced by the testimony of Mr.
Robinson and David Graham and by several letters received by the hearing panel.
Respondent's Exhibits A, B, C, E, G, and H.


        "42.     Remorse. At the hearing on this matter, the respondent expressed genuine
remorse for having engaged in the misconduct.


        "43.     In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


        '4.42    Suspension is generally appropriate when: . . . (b) a lawyer
                 engages in a pattern of neglect and causes injury or potential
                 injury to a client.




                                              8
        '4.43   Reprimand is generally appropriate when a lawyer is negligent
                and does not act with reasonable diligence in representing a
                client, and causes injury or potential injury to a client.'


        '6.22   Suspension is appropriate when a lawyer knowingly violates a
                court order or rule, and there is injury or potential injury to a
                client or a party, or interference or potential interference with a
                legal proceeding.


        '6.23   Reprimand is generally appropriate when a lawyer negligently
                fails to comply with a court order or rule, and causes injury or
                potential injury to a client or other party, or causes interference
                or potential interference with a legal proceeding.'


                                     "Recommendation


        "44.    The disciplinary administrator recommended that the respondent be
censured and that the censure be published in the Kansas Reports. The disciplinary
administrator further recommended that the respondent be ordered to comply with terms
of the KALAP monitoring agreement. The respondent also recommended that he be
censured and that the censure be published in the Kansas Reports. The respondent
recommended that the KALAP agreement be extended to 3 years' duration (instead of the
existing 1-year agreement).


        "45.    The respondent's failure to comply with the Court of Appeals' order—
and the impact of that conduct—is troubling to the hearing panel. However, the
respondent presented compelling mitigating evidence—including evidence that he has
not had any other complaints filed against him since his admission in 1992. Thus, the
hearing panel concurs with the recommendations of the parties and recommends to the
Supreme Court that the respondent be censured and that the censure be published in the
Kansas Reports. The hearing panel also recommends that the Kansas Supreme Court
should order the respondent that he must comply with the KALAP agreement and is
persuaded by counsel's recommendation that the KALAP agreement should be extended

                                              9
       to a total of 3 years. Further, the hearing panel directs the respondent to complete a full
       physical examination with a physician within 30 days of the date of this report. Finally,
       should a request be made to the respondent to execute any additional releases to allow the
       members of the disciplinary administrator's office to discuss the respondent's treatment
       with treatment providers, the respondent shall execute an appropriate release within 30
       days of the date of the request. Should the respondent fail to comply with any portion of
       the KALAP agreement during the next 3 years or fail to comply with any other direction
       of the Kansas Supreme Court or of this hearing panel, the hearing panel recommends that
       the Kansas Supreme Court enter at the request of the disciplinary administrator an order
       to show cause why this case should not be reopened and other discipline imposed.


               "46.     Costs are assessed against the respondent in an amount to be certified by
       the Office of the Disciplinary Administrator."


                                              DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2015 Kan. Ct. R. Annot. 350).
Clear and convincing evidence is "'evidence that causes the factfinder to believe that "the
truth of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d
610 (2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the formal complaint, to which he filed
an answer. Respondent was also given adequate notice of the hearing before the panel
and the hearing before this court. He filed no exceptions to the hearing panel's final
hearing report. With no exceptions before us, the panel's findings of fact are deemed
admitted. Supreme Court Rule 212(c), (d) (2015 Kan. Ct. R. Annot. 369). Furthermore,
                                                    10
the evidence before the hearing panel clearly and convincingly establishes that the
charged misconduct was in violation of KRPC 1.1 (2015 Kan. Ct. R. Annot. 442)
(competence); 1.3 (2015 Kan. Ct. R. Annot. 461) (diligence); 1.4(a) (2015 Kan. Ct. R.
Annot. 482) (communication); and 8.4(d) (2015 Kan. Ct. R. Annot. 672) (engaging in
conduct prejudicial to the administration of justice) and supports the panel's conclusions
of law. We therefore adopt the panel's findings and conclusions.


       The remaining issue before this court is the appropriate discipline for respondent's
violations. As noted above, the hearing panel recommended a published censure but
supplemented that suggested sanction by recommending placement of conditions on the
respondent for 3 years. To reiterate, those recommended conditions were that the
respondent comply with the KALAP agreement and that the duration of the agreement be
extended to a total of 3 years; that respondent complete a full physical examination with a
physician within 30 days of the date of the final panel report; and that, within 30 days of
a request from the Disciplinary Administrator's office, respondent execute appropriate
releases to his treatment providers. Finally, the hearing panel recommended that, should
the respondent fail to comply with any portion of the KALAP agreement during the next
3 years or fail to comply with any other direction of the Kansas Supreme Court or of the
hearing panel, then, at the request of the Disciplinary Administrator, this court should
issue an order to show cause why this case should not be reopened and other discipline
imposed.


       At the hearing before this court, both the Disciplinary Administrator and the
respondent requested that this court follow the panel's recommendation of published
censure with supplemental post-reprimand conditions. Naturally, we give due regard to
the recommendations of the panel and the parties, but we are not bound by such
recommendations. See In re Mintz, 298 Kan. 897, 911-12, 317 P.3d 756 (2014); Supreme
Court Rule 212(f) (2015 Kan. Ct. R. Annot. 371) ("The recommendation of the panel or
                                             11
the Disciplinary Administrator as to sanctions to be imposed shall be advisory only and
shall not prevent the Court from imposing sanctions greater or lesser than those
recommended by the panel or the Disciplinary Administrator."). Instead, this court
endeavors to fashion a disciplinary sanction in each case that is appropriately penal for
the past violations given the particular facts and circumstances—both aggravating and
mitigating—but with the additional goal of ordering such corrective measures as will
protect the public against future transgressions.


       Here, as the panel observed, the respondent engaged in both intentional and
negligent behavior, which implicated both suspension and reprimand as generally
appropriate sanctions under the American Bar Association Standards for Imposing
Lawyer Sanctions. The mitigating circumstances in this case would ordinarily counsel
that we accept the recommendation of the lesser penalty of reprimand. But the panel's
determination that years-long supplemental conditions would also be advisable for the
respondent's professional rehabilitation convinces us that it is more appropriate to
underpin those conditions with a suspension.


       Accordingly, we suspend the respondent from the practice of law in the State of
Kansas for a period of 60 days but stay the imposition of that suspension upon certain
conditions. First, the respondent shall comply with the terms of his current agreement
with KALAP, including any extension period that KALAP may deem necessary for
respondent's professional rehabilitation. Next, respondent shall obtain a full and complete
physical examination by a physician and shall follow through with all of the doctor's
recommendations. Further, the respondent shall forthwith comply with any request from
the Office of the Disciplinary Administrator to provide releases to medical care providers
to enable that office to obtain reports and discuss respondent's treatment regimen and
progress. Finally, upon completion of all of the conditions, the respondent shall make
satisfactory proof to the Office of the Disciplinary Administrator, upon which that office
                                             12
shall terminate the suspension, as if it were for a definite term. See Supreme Court Rule
219(c) (2015 Kan. Ct. R. Annot. 403). A minority of the court would tie the conditions of
the stay to the period of time respondent is working with KALAP.


                              CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Benjamin N. Casad be and is hereby suspended
from the practice of law in the state of Kansas, in accordance with Supreme Court Rule
203(a)(2) and (5) (2015 Kan. Ct. R. Annot. 293), for a period of 60 days, but imposition
of that discipline shall be stayed upon the terms and conditions outlined above.


       IT IS FURTHER ORDERED that, pursuant to Supreme Court Rule 219(c), respondent
shall be eligible for reinstatement without a hearing, in the same manner as if this
suspension were for a definite period of time.


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.




                                             13